Name: Commission Regulation (EEC) No 2062/82 of 27 July 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/ 14 Official Journal of the European Communities 29 . 7. 82 COMMISSION REGULATION (EEC) No 2062/82 of 27 July 1982 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 30 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1982 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 355 , 10 . 12 . 1981 , p . 26 . 29. 7 . 82 Official Journal of the European Communities No L 220/ 15 ANNEX Code NIMEXE CCTheading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-131 07.01-15 f 07.01 All New potatoes 1 392 252-11 72-92 202-61 21-15 40 794 80-43 16-98 1.2 07.01-31 I 07.01-33 I 07.01 D I Cabbage lettuce 1 493 269-98 78-22 216-75 22-73 44 009 86-34 18-25 1.3 07.01-451 07.01-47 I 07.01 F II Beans of the species Phaseolus 4 570 826-54 239-48 663-56 69-59 134 731 264-32 55-87 1.4 ex 07.01-54 ex 07.01 G II Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.5 ex 07.01-59 ex 07.01 G IV Radishes 5 680 1 027-18 297-62 824-63 86-49 167 437 328-48 69-43 1.6 07.01-63 ex 07.01 H Onions (other than sets) 296 53-81 15-50 43-12 4-50 8 709 17-14 3-66 1.7 07.01-67 ex 07.01 H Garlic 9310 1 690-57 487-05 1 354-67 141-65 273 622 538-69 115-22 1.8 07.01-71 07.01 K Asparagus 30 217 5 471-72 1 582-77 4 397-52 459-12 885 368 1 745-67 368-53 1.9 07.01-73 07.01 L Artichokes 4 078 737-57 213-71 592-13 62-10 120 229 235-87 49-85 1.10 07.01-751 07.01-771 07.01 M Tomatoes 1 073 194-86 56-14 156-14 16-32 31 539 62-09 13-28 1.11 07.01-81 I 07.01-82 I 07.01 PI Cucumbers 491 89-30 25-73 71-56 7-48 14 454 28-45 6-08 1.12 07.01-93 07.01 S Sweet peppers 2414 438-37 126-29 351-27 36-73 70 951 139-68 29-87 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 942 171-23 49-33 137-20 14-34 27 714 54-56 11-67 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes . (Cucurbita pepo L. var . medullosa Alef.) 2 072 374-83 108-60 300-92 31-56 61 101 119-87 25-33 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 937 169-52 49-12 136-09 14-27 27 634 54-21 11-46 2.1 08.01-31 ex 08.01 B Bananas , fresh 1 741 316-23 91-10 253-39 26-49 51 182 100-76 21-55 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 056 552-66 160-13 443-68 46-53 90 087 176-73 37-35 2.3 ex 08.01-60 ex 08.01 D Avocados , fresh 8 655 1 571-76 452-82 1 259-47 131-69 254 392 500-83 107-12 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 9 338 1 695-71 488-53 1 358-79 142-08 274 454 540-33 115-57 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 132-66 28-04 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines , Navelates , Salustianas, Vernas, Valencia lates, Maltese, Shamoutis , Ovalis , Trovita and Hamlins 2 341 425-19 122-49 340-71 35-62 68 818 135-48 28-98 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 908 346-60 99-85 277-73 29-04 56 098 110-44 23-62 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines , wilkings and other similar citrus hybrids , fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 193 215-73 62-50 173-19 18-16 35 166 68-99 14-58 2.6.2 08.02-31  Mandarins and Wilkings 1 839 333-03 96-33 267-65 27-94 53 887 106-25 22-43 2.6.3 08.02-32  Clementines 1 085 196-26 56-86 157-56 16-52 31 993 62-76 13-26 2.6.4 08.02-34 I 08.02-37 I  Tangerines and others 2919 530-11 152-72 424-78 44-41 85 799 168-91 36-13 2.4 No L 220/ 16 Official Journal of the European Communities 29 . 7 . 82 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 384 251-33 72-41 201-39 21-05 40 679 80-08 17-13 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 2 323 421-84 121-53 338-03 35-34 68 276 134-42 28-75 2.8.2 ex 08.02-70  pink 2 295 416-78 120-07 333-97 34-92 67 456 132-80 28-40 2.9 08.04-11 08.04-19 08.04 A I Table grapes 5 273 957-60 275-88 767-34 80-23 154 990 305 13 65-26 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 3 258 591-78 170-49 474-20 49-58 95 781 188-56 40-33 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 2 423 440-05 126-78 352-62 36-87 71 224 140-22 29-99 08.06-38 2.12 08.07-10 08.07 A Apricots 2 639 479-23 138-06 384-01 40-15 77 564 152-70 32-66 2.13 ex 08.07-32 ex 08.07 B Peaches 3 840 697-29 200-88 558-74 58-42 112858 222-19 47-52 2.14 ex 08.07-32 ex 08.07 B Nectarines 3 815 692-79 199-59 555-14 58-04 112 130 220-75 47-21 2.15 08.07-51 I 08.07-55 I 08.07 C Cherries 4 191 758-00 219-63 608-53 63-82 123 559 242-40 51-24 2.16 08.07-71 I 08.07-75 j 08.07 D Plums 2 350 426-74 122-94 341-95 35-75 69 069 135-98 2908 2.17 08.08-11 ] 08.08-15 I 08.08 A Strawberries 2 790 504-64 146-21 405-13 42-49 82 260 161-38 34-11 2.18 08.09-11 ex 08.09 Water melons 964 175-05 50-43 140-26 14-66 28 332 55-77 11-93 2.19 08.09-19 ex 08.09 Melons (other than water melons) 2 500 454-02 130-80 363-81 38-04 73 484 144-67 30-94 2.20 ex 08.09-90 ex 08.09 Kiwis 16 648 3 023-16 870-96 2 422-48 253-30 489 303 963-31 206-05